Terral, J.,
delivered the opinion of the -court.
That the Gulf & Ship Island Bailroad Company should have established on its line of road two stations named £ ‘ Seminary ’ ’ is shameful; but what legal concern this is to the town of Seminary we fail to see. The injury complained of is-that a person desiring to visit the town of Seminary is sold a ticket to Seminary and is put off at the station of that name, which is a half mile north of the point of. his destination, and thereby such person suffers inconvenience and loss in getting to the town of Seminary. A second injury is alleged to be that, when a merchant in the town of Seminary contracts with the railroad company for the shipment of goods to him, such goods are put off at the Seminary station most distant from him, to his inconvenience and loss. That these are actionable grievances to the merchant and traveler injured thereby we are strongly inclined to believe; but how does either of these wrongs constitute a legal wrong to the town of Seminary, as a public political corporation of the State of Mississippi ? If appellant should call its depot here in the city of Jackson by the name of £ £ Seminary, ’ ’ and thus have three depots of that name on its line of road, such conduct would be highly injurious to all persons affected thereby; but what power conferred upon the town of Seminary gives it the right of action in such case ? A right of action lies only in favor of *248a person who is injured and suffers loss by the act complained of. Facilities of travel and of commerce are greatly useful, and wrongful obstructions of either may be grounds of action, but of action only by those whose legal rights are infringed and who suffer loss therefrom. The appellee mistakes the fact when it supposes that the name ‘£ Seminary ’ ’ designates itself, and can legally only designate itself, in such sense as that nothing else can legally bear that name. In truth its name is not “Seminary,” but the “Town of' Seminary.” It gets its name, as well as its powers, from its incorporation as the “Town of Seminary.” It acquired no civil, right from its previous incorporation as the “Village of Seminary,” or from its old' incorporation as a school under the name of ‘ ‘ Zion Seminary.” Whatever rights a municipality of its grade may have under our code it has, and no others. That the Gulf & Ship Island Kailroad should have frequent and convenient stations along the line of its road is "a necessity of its business; that these stations should be named, and named by itself, is equally certain; and that the stations should be named to facilitate, rather than confuse, the public dealing, with it, seems to us highly important. But the town of Seminary, as a legal person created by law, has only the powers conferred upon it by law, and none known to us can authorize it to bring suits for the grievances set out in this bill. The grievances set out are not grievances of the town of Seminary as a political corporation. The rights invaded are not rights of the municipality. The bill is not maintainable.

Reversed and remanded.